 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    MARCKIA LAWRENCE,                               No. 2:18-cv-02228-TLN-EFB
12                      Plaintiff,
13           v.                                       RELATED CASE ORDER
14    EXPERIAN INFORMATION
      SOLUTIONS, INC.; EQUIFAX
15
      INFORMATION SERVICES, LLC;
16    TRANSUNION, LLC; PARAMOUNT
      RESIDENTIAL MORTGAGE GROUP,
17    INC.,

18                      Defendants.
19    ANDRE LAWRENCE,                                 No. 2:18-cv-02231-JAM-DB
20                      Plaintiff,
21           v.
22    EXPERIAN INFORMATION
      SOLUTIONS, INC.; EQUIFAX
23    INFORMATION SERVICES, LLC;
      TRANSUNION, LLC; PARAMOUNT
24    RESIDENTIAL MORTGAGE GROUP,
      INC.,
25                  Defendants.
26
27          Examination of the above-entitled actions reveals that they are related within the meaning

28   of Local Rule 123(a). The plaintiffs in these actions are husband and wife. The actions involve
                                                      1
 1   the same defendants, are based on nearly identical complaints containing the same claims, the same

 2   event, the same questions of fact and the same questions of law, and would therefore entail a

 3   substantial duplication of labor if heard by different judges. Accordingly, the assignment of the

 4   matters to the same judge is likely to affect a substantial savings of judicial effort and is also

 5   likely to be convenient for the parties.

 6          The parties should be aware that relating the cases under Local Rule 123 merely has the

 7   result that these actions are assigned to the same judge. No consolidation of the actions is

 8   affected. Under the regular practice of this Court, related cases are generally assigned to the

 9   judge and magistrate judge to whom the first filed action was assigned.

10          IT IS THEREFORE ORDERED that the action denominated 2:18-cv-02231-JAM-DB, is

11   hereby reassigned to District Judge Troy L. Nunley and Magistrate Judge Edmund F. Brennan for

12   all further proceedings. Any dates currently set in the reassigned case are hereby VACATED.

13   Henceforth, the caption on documents filed in the reassigned case shall be shown as 2:18-cv-

14   02231-TLN-EFB.

15          IT IS FURTHER ORDERED that the Clerk of Court make appropriate adjustment in the

16   assignment of civil cases to compensate for this reassignment.

17          IT IS SO ORDERED.

18   Dated: November 19, 2018

19

20
                                            Troy L. Nunley
21                                          United States District Judge
22

23

24

25

26
27

28
                                                         2
